Citation Nr: 9900372	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The RO has determined that the veteran had military service 
May to August 1981; February 1982 to February 1985; November 
1990 to June 1991, and from July to November 1991.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1994 decision by the RO which 
granted service connection and assigned a 30 percent 
evaluation for migraine headaches, effective from September 
13, 1993, and denied service connection for a back disorder, 
eye disorder, stomach disorder, sinusitis, respiratory 
disorder, and a disability manifested by arthralgia and 
fatigue.  A personal hearing before the RO was conducted in 
June 1995.  

At the personal hearing in June 1995, the veteran clarified 
the issues on appeal as an increased rating for migraine 
headaches, and service connection on a direct basis for a 
back disorder, eye disorder, and sinusitis.  The veteran 
indicated that the remaining four issues involving a 
respiratory disorder, stomach disorder, fatigue and 
arthralgia were to be considered a single claim of service 
connection for Persian Gulf syndrome.  

By rating action in September 1997, service connection was 
established for sinusitis and arthralgia/muscle aches and 
fatigue due to undiagnosed illness, rated noncompensable and 
20 percent disabling, respectively, effective from September 
13, 1993.  The veteran and his representative were notified 
of this decision and did not appeal.  

Additionally, while the veteran testified that he believed 
that his stomach symptoms were part and parcel of Persian 
Gulf syndrome, the RO denied service connection for a stomach 
disorder as part of Persian Gulf syndrome as a clinical 
etiology for his stomach symptoms was diagnosed (irritable 
bowel syndrome).  As the is of direct service connection was 
developed and certified to the Board as a claim separate from 
Persian Gulf syndrome (undiagnosed illness), the Board will 
review this issue on the merits.  

The issues of service connection for a stomach disorder and 
an increased rating for the service-connected migraine 
headache are the subjects of the REMAND portion of this 
document.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his eye problem, manifested by 
intolerance to bright light, began in service while serving 
in the Persian Gulf.  The veteran also contends that he was 
treated for back problems during his initial period of 
service in 1982 and believes that his current back disorder 
is related to that period of service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against a claim of service connection for a back 
disability and service connection for an eye disability. 


FINDING OF FACTS

1.  The veteran currently is shown to have a correctable 
impairment of visual acuity due to myopia.  

2.  No competent evidence has been submitted to establish 
that the veteran has a chronic back disability or photophobia 
which is due to disease or injury in service.  


CONCLUSION OF LAWS

1.  A well grounded claim for service connection for an eye 
disability has not been submitted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303(c) (1998).  

2.  A well grounded claim for service connection for a back 
disability has not been submitted.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veterans service medical records from February 1982 to 
February 1985, show that he was treated on three occasions in 
March 1982 for low back pain from a fall down some stairs.  
On initial examination, there was some tenderness over the 
lower lumbar area.  Deep tendon reflexes were 2+, 
bilaterally, and sensation was normal.  X-rays studies of the 
lumbar/sacral/coccyx area were negative.  The diagnosis was 
soft tissue trauma to the lumbar sacral spine.  The veteran 
was told to apply ice packs and prescribed Robaxin.  When 
seen the following day, the veteran complained of back pain 
on any type of movement, though he did have full range of 
motion.  The assessment was that of low back pain, and the 
veteran was continued on Robaxin and Tylenol and restricted 
from physical training for 24 hours.  On the fourth day, the 
veteran reported constant dull pain with intermittent sharp 
hot pain on bending.  There was tenderness on palpation in 
the lumbar sacral region, with slight edema and limited range 
of motion to 75 degrees.  The veteran also had difficulty 
turning and bending from side to side.  The assessment 
included PSMS, and bilateral sacral-iliac joint pain.  

The service medical records indicate that the veteran was 
seen at the post dispensary in June 1982, after splashing 
paint thinner in his right eye.  On examination, the 
veterans right eye was red and irritated.  His eye was 
washed out with normal saline solution by a corpsman, and he 
was referred to a doctor for further evaluation.  The 
assessment was irritated right eye.  

On a Report of Medical History for a periodic examination in 
March 1983, the veteran indicated that he had vision in both 
eyes and wore glasses, and had no other eye trouble.  He 
specifically denied any recurrent back pain at that time.  
Fundoscopic examination was normal, and his corrected visual 
acuity was 20/20, bilaterally.  The spine was also reported 
to be normal.

In November 1984, the veteran executed a Statement of Option, 
electing to decline a separation examination from active 
service.  The veteran was discharged from active service in 
February 1985.  

A service medical record dated in June 1990 indicated that 
the veteran was seen for recheck of back injury.  He 
reported a history of several back injuries in the past.  The 
progress note indicated that the veteran was a member of the 
Army National Guard and wanted evaluation of his back 
problems.  His paperwork was not available, and he had 
been evaluated previously while on active training by a 
neurologist, who apparently diagnosed his symptoms as muscle 
strain.  The veteran was instructed on exercises, but 
complained that they caused him pain.  On examination, the 
veteran had limitation of motion in all directions and all 
reflexes were OK.  The assessment was chronic low back 
pain.  

The evidentiary record includes several Reports of Medical 
History and examinations conducted between April and October 
1991 while on active duty during the Persian Gulf Conflict.  
On all of the reports, the veteran indicated that he had 
vision in both eyes and, except for wearing glasses, he did 
not have any other eye trouble.  An out-processing 
examination in October 1991 indicated that a clinical 
evaluation of the veterans eyes was normal, and his 
corrected distant vision was 20/40, bilaterally.  In a signed 
statement dated in October 1991, the veteran reported that he 
had a sore back and stomach ache while in the Southwest Asia 
region.  

The veteran was seen by VA on numerous occasions beginning in 
October 1992 for multiple complaints, including nausea, 
headaches, sinus problems, fatigue, tightness in his chest, 
and multiple joint pain.  No specific etiology was identified 
for the veterans symptoms.  

On VA general examination in October 1993, the veterans 
complaints included eye problems and arthralgias.  The 
veteran reported multiple joint pain, usually affecting his 
back and shoulders.  He also reported one episode of low back 
pain while on active duty which was treated with rest and 
NSAIDS.  He had a history of wearing glasses since age 
15, with the last change of prescription in 1990.  The 
veteran alleged exposure to oil fires and smoke, but he was 
not knowingly exposed to chemical agents.  There was some 
increase in tearing, but no diplopia or nystagmus.  On 
examination, the veterans pupils were equal, round, regular 
and reacted to light and accommodation (PERRLA).  Funduscopic 
examination was normal, and there was no evidence of 
nystagmus.  The diagnoses included photophobia and general 
arthralgia.  The examiner recommended that additional 
ophthalmology and neurological examinations be conducted, to 
include an evaluation at one of the National Persian Gulf 
Examination Centers.  

When examined by VA in November 1993, the veteran complained 
of episodes of aching in both eyes, more on the right eye, 
followed by right sided headaches and a dimness of vision 
lasting for approximately 20 minutes.  There was no 
associated nausea, and the veteran reported that the episodes 
were triggered by exposure to bright light.  On examination, 
near, uncorrected vision in the right eye was 9 point, 
corrected to 4 point.  Near vision in the left eye for both 
corrected and uncorrected was 4 point.  Distant vision was 
20/400, corrected to 20/20, bilaterally.  There was no 
diplopia or visual deficits noted.  External examination 
revealed no ocular inflammation or other abnormalities.  
Applanation tension was 13 on the right and 12 on the left.  
The diagnoses included myopia and photic stimulated migraine 
[headaches].  

On VA neurological examination in November 1993, the veteran 
described his headaches as throbbing type, mostly on the 
right hemi-cranial region, accompanied by nausea, dizziness 
and severe photophobia.  On examination, the veterans head 
was unremarkable, and optic fundi were normal except for 
difficulty with photophobia.  There were no neurological 
deficits noted.  Motor, sensory, coordination, gait and 
station were entirely normal, and reflexes were symmetric and 
normoactive.

When hospitalized at a VA medical facility in November 1993, 
the veteran denied prodrome, visual changes, scotomata, 
weakness, numbness or other neurological symptoms.  On 
examination, his pupils were equal, round, regular and 
reacted to light and accommodation.  Discs were sharp, and 
extra ocular movement was intact.  

At a personal hearing before the RO in June 1995, the veteran 
testified that he had difficulty with bright lights, and that 
it began during his second tour of duty in the Persian Gulf.  
The veteran testified that he was prescribed sunglasses with 
red lenses which helped somewhat.  The veteran also recalled 
an incident during service in the early 1980s when paint 
thinner splashed into his eyes.  Other than that incident, 
the veteran stated that he had no other specific eye injury.  
With regard to his back, he attributed his current back 
problem to an injury in service in 1982.  

A letter from A. K. Ciongoli, M.D., dated in December 1989 
and received in July 1995, indicated that the veteran was 
seen for complaints of low back pain beginning in August 
1989.  At that time, the veteran stated that he had no back 
problems prior to an automobile accident on August 13, 1989.  
The veteran reported that he did not have his seat belt on 
and bounced off the side of the door causing pain in his 
back.  He reported that his back pain began to improve, but 
then got worse after shoveling snow, and that it now radiated 
down into both legs.  The initial assessment was that of soft 
tissue injury, but the examiner indicated that he was going 
to order CT scan and EMG studies.  X-ray studies of the 
veterans lumbosacral spine in August 1989 revealed 
spondylolisthesis at L5 on the sacrum with L5 pars defect on 
the right.  A subsequent x-ray study in December 1989 also 
noted an L5 pars interarticularis defect which appeared to be 
on the left, but could not be confirmed because oblique views 
had not been obtained.  The radiologist recommend additional 
studies.  

A CT scan of the veterans lumbar spine in December 1989 (and 
received in July 1995) revealed normal disc spaces at the L3-
4 and L4-5 levels.  There were bilateral symmetrical defects 
in the pars interarticularis of the 5th lumbar vertebra.  A 
lateral view did not show any forward slipping, and bone 
window views showed no spinal stenosis or facet joint 
disease.  The impression was spondylolysis of L5 without 
forward slipping or disc herniation.  

A VA spinal examination in August 1995 noted a documented 
history of spondylolysis without slippage or disc bulging.  
The veteran reported that he re-injured his back several days 
earlier and that it was limiting his ability to ambulate.  
The veteran reported that he initial injured his back in 
service when he fell down a flight of stairs, and the 
examiner noted that there was a history of a back injury in 
an automobile accident in 1989.  The diagnosis was 
spondylolysis.  

On VA neurological examination in August 1995, the veteran 
reported that his back symptoms improved with therapy after a 
fall in service in 1982, and that it was stable until a motor 
vehicle accident in 1989.  Since then, he has had chronic 
back pain sometimes radiating into his left hip and thigh 
area.  On examination, visual acuity with correction was 
20/20, bilaterally, and he had normal visual fields to 
confrontation.  Neurological examination was essentially 
normal, except for absent ankle reflexes.  The assessments 
included musculoskeletal back pain.  

VA examinations in August and October 1996 were conducted.  
On the later report, the ophthalmologic examination was 
significant for tears and photophobia.  The diagnoses 
included migraine headaches with aura.  During that 
examination, the veterans carriage, gait and posture were 
normal.  

Additional VA medical records indicate that the veteran was 
seen on numerous occasions for various problems in 1996 and 
1997. 


Analysis


In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Thus, the threshold question to be answered prior to 
adjudicating the case on the merits is whether a well-
grounded claim has been presented.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  If the veteran has not 
presented a well-grounded claim, his appeal must fail and 
there is no further duty to assist him in the development of 
his claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim 
of service connection, this generally means that evidence 
must be presented which in some fashion links the claimed 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1977).  

Back Disability

In the instant case, the service medical records show that 
the veteran was treated for acute low back pain in March 
1982.  However, x-ray studies at that time were negative and 
failed to reveal any abnormality in the veterans spine.  
Furthermore, the veteran specifically denied any recurrent 
back pain or any inability to perform certain motions or 
assume certain positions on a periodic examination in March 
1983, and no abnormalities of the spine were identified on 
examination at that time.  A letter from Dr. Ciongoli in 
December 1989 indicated that the veteran had no problems with 
his back until a motor vehicle accident in August of that 
same year.  X-ray studies at that time revealed 
spondylolisthesis of L5 with L5 pars defect on the right 
side.  A CT scan in December 1989 showed bilateral 
symmetrical defects in the pars interarticularis of the 5th 
lumbar vertebra.  Thus, the first evidence of a chronic back 
disability was identified several years after the veteran was 
discharged from his first period of active service and prior 
to his recall to active service in 1990.  

While the veteran may believe that his current low back 
disorder is related to his first period of service, he has 
presented no competent medical evidence to support his lay 
assertions.  Furthermore, his lay assertions alone cannot 
constitute evidence to establish a plausible claim.  The 
veteran, as a layperson, is not competent to provide an 
opinion regarding the question of medical causation.  See 
Grottveit v. Brown and Espiritu v. Derwinski.  Moreover, 
there is no medical opinion relating any current back 
disability to aggravation of the back disability noted before 
the veterans entrance into service in November 1990.  
Therefore, in the absence of competent evidence to support 
his lay assertions regarding the question of the relationship 
between the current back disability and military service, the 
Board finds that a well-grounded claim of service connection 
for a low back disorder has not been submitted.  Grottveit.  

Eye Disability

Congenital or developmental defects (and refractive errors of 
the eyes) may not be service connected as they are not 
diseases or injuries under the law.  38 C.F.R. § 3.303 
(1998).  The General Counsel of the VA has noted, however, in 
a precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability.  VAOPGCPREC 89-90 
(O.G.C. Prec. 82-90).

The veteran has submitted evidence of myopia, which is 
correctable to 20/20 in each eye.  Myopia is defined as 
that error of refraction in which rays of light entering 
the eye parallel to the optic axis are brought to a focus in 
front of the retina . . . .  Dorland's Illustrated Medical 
Dictionary 1092 (27th ed. 1988).  As myopia is a refractive 
error which is a disability for which service connection may 
not be granted, it follows that there is no plausible claim 
for myopia.  The veteran has also been diagnosed as having 
photophobia.  However, there is no medical evidence of a 
nexus between any photophobia diagnosed postservice and any 
eye problem in service.  The veteran, as a layperson, is not 
competent to provide evidence of such a nexus.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Accordingly, evidence of a 
plausible claim for service connection for an eye disability 
has not been submitted.


ORDER

The claims of service-connection an acquired eye disability 
and for a back disability are denied.  


REMAND

The evidentiary record shows the veteran was hospitalized for 
abdominal complaints in September 1987.  At that time, no 
specific etiology was identified for the veterans symptoms 
and the final diagnosis at discharge was abdominal pain of 
undetermined etiology.  In February 1989, the veteran was 
seen for multiple symptoms, including headaches, loose stools 
and abdominal cramping.  The assessment at that time was 
gastroenteritis/tonsillitis.  The veteran also complained of 
stomach pains upon returning from the Persian Gulf in October 
1991.  Although no specific abnormalities were noted on 
examination at that time, subsequent VA examinations included 
diagnoses of dyspepsia, and irritable bowel syndrome.  (See 
VA examination reports in October 1993 and October 1996, 
respectively.)  Given the veterans complaints and the 
current diagnoses, the Board finds that a VA examination 
should be conducted prior to appellate review.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the veterans migraine headaches, the evidence 
is not entirely clear as to the severity of the disability.  
Accordingly, a period of observation and evaluation will be 
ordered to evaluate the veterans disability.

In light of the appellants contentions and the current 
medical evidence of record, it is the decision of the Board 
that additional development is necessary prior to appellate 
review.  Accordingly, the case be REMANDED to the RO for the 
following action:  

1.  The RO should determine from the 
service department whether the veterans 
service from May to August 1981 was 
active duty or active/inactive duty for 
training.  

2.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated him 
for his migraine headaches and stomach 
disabilities since service.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already 
obtained, and associate them with the 
claims folder.  

3.  The veteran should be hospitalized 
for a period of observation and 
evaluation to determine the nature and 
frequency of his migraine headaches.  It 
should be determined whether the veteran 
has very frequent, completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability.

If feasible, the gastrointestinal 
examination should be conducted while the 
veteran is hospitalized for a period of 
observation and evaluation for his 
migraine headaches in order to lessen any 
inconvenience to the veteran.  

4.  The veteran should be afforded a VA 
examination to determine the correct 
diagnosis(es) and etiology of his stomach 
problems.  The claims folder must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veterans 
medical history.  All appropriate tests 
should be performed in connection with 
this examination in order to evaluate 
fully the veterans condition.  The 
examiner should render a medical opinion 
whether it is at least as likely as not 
that any current stomach disability had 
its onset during service.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete or if the 
examiner fails to address any of the 
questions posed above, appropriate 
corrective action is to be implemented.  

7.  After the requested development has 
been completed, the RO should again 
review the veterans claims.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  The RO should also 
inform the veteran of the consequences of 
failing to report for any scheduled 
examinations.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
